         Case 6:20-cv-00982-ADA Document 34 Filed 08/05/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A
 BRAZOS LICENSING AND                               CIVIL ACTION 6:20-cv-00980-ADA
 DEVELOPMENT,                                       CIVIL ACTION 6:20-cv-00981-ADA
           Plaintiff,                               CIVIL ACTION 6:20-cv-00982-ADA

 v.

 CANON INC.,
           Defendant.


 CANON INC.,
           Third-Party Plaintiff,                   CIVIL ACTION 6:20-cv-00980-ADA

 v.

 NXP USA, INC.,
            Third-Party Defendant.




         JOINT MOTION FOR EXTENSION OF TIME CONCERNING FINAL
          INFRINGEMENT AND INVALIDITY CONTENTIONS DEADLINE

TO THE HONORABLE COURT:

       Plaintiff WSOU Investments, LLC (“WSOU”), Defendant Canon, Inc. (“Canon”), and

third-party Defendant NXP USA, Inc. (“NXP”) (collectively, the “Parties”) submit this Joint

Motion and respectfully request the Court grant the extension of time outlined below. On July 19,

the Court entered an Agreed Amended Scheduling Order. ECF No. 33. However, the deadline for

Final Infringement and Invalidity Contentions is only four days after the Markman hearing. See

ECF No. 33 (November 5, 2021 Markman hearing; November 9, 2021 deadline for final

infringement and invalidity contentions). Thus, the Parties respectfully request to adjust the



                                               1
         Case 6:20-cv-00982-ADA Document 34 Filed 08/05/21 Page 2 of 4




Scheduling Order to better align the case schedule with the Court’s current OGP and to better

afford the Parties the time needed to adequately prepare their final infringement and invalidity

contentions. The Parties respectfully request the Court grant an extension of time for the following

deadlines:

       Deadline to serve Final Infringement and Invalidity Contentions: December 17, 2021.




                                                2
        Case 6:20-cv-00982-ADA Document 34 Filed 08/05/21 Page 3 of 4




Date: August 5, 2021                           Respectfully submitted,

  /s/ Jonathan K. Waldrop                      /s/ John M. Jackson
 Jonathan K. Waldrop (CA Bar No. 297903)       John M. Jackson (Texas Bar No. 24002340)
 (Admitted in this District)                   jjackson@jw.com
 jwaldrop@kasowitz.com                         JACKSON WALKER, LLP
 Darcy L. Jones (CA Bar No. 309474)            2323 Ross Avenue, Suite 600
 (Admitted in this District )                  Dallas, TX 75201
 djones@kasowitz.com                           Tel: (214) 953-6000
 Marcus A. Barber (CA Bar No. 307361)          Fax: (214) 953-5822
 (Admitted in this District)
 mbarber@kasowitz.com                          Joseph A. Calvaruso (pro hac vice)
 John W. Downing (CA Bar No. 252850)           jcalvaruso@orrick.com
 (Admitted in this District)                   Richard F. Martinelli (pro hac vice)
 jdowning@kasowitz.com                         rmartinelli@orrick.com
 Heather S. Kim (CA Bar No. 277686)            ORRICK, HERRINGTON & SUTCLIFFE LLP
 (Admitted in this District)                   51 West 52nd Street
 hkim@kasowitz.com                             New York, NY 10019-6142
 Jack Shaw (CA Bar No. 309382)                 Tel: (212) 506-5000
 (Admitted in this District)                   Fax: (212) 506-5151
 jshaw@kasowitz.com
 KASOWITZ BENSON TORRES LLP                    ATTORNEYS FOR DEFENDANT
 333 Twin Dolphin Drive, Suite 200             CANON INC.
 Redwood Shores, California 94065
 Telephone: (650) 453-5170                     By:    /s/ Richard S. Zembek
 Facsimile: (650) 453-5171                     Richard S. Zembek (SBN 00797726)
                                               richard.zembek@nortonrosefulbright.com
                                               NORTON ROSE FULBRIGHT US LLP
 Mark D. Siegmund (TX Bar No. 24117055)        Fulbright Tower
 mark@waltfairpllc.com                         1301 McKinney, Suite 5100
 LAW FIRM OF WALT FAIR, PLLC                   Houston, Texas 77010-3095
 1508 N. Valley Mills Drive                    Tel: (713) 651-5151
 Waco, TX 76710                                Fax: (713) 651-5246
 Telephone: (254) 772-6400
 Facsimile: (254) 772-6432                     Adam Schramek (SBN 24033045)
                                               adam.schramek@nortonrosefulbright.com
                                               Eric C. Green (SBN 24069824)
 ATTORNEYS FOR PLAINTIFF                       eric.green@nortonrosefulbright.com
 WSOU INVESTMENTS, LLC                         NORTON ROSE FULBRIGHT US LLP
 d/b/a BRAZOS LICENSING AND                    98 San Jacinto Boulevard, Suite 1100
 DEVELOPMENT                                   Austin, Texas 78701
                                               Tel: (512) 474-5201
                                               Fax: (512) 536-4598

                                               COUNSEL FOR THIRD-PARTY
                                               DEFENDANT NXP USA, INC.




                                           3
Case 6:20-cv-00982-ADA Document 34 Filed 08/05/21 Page 4 of 4




                             4
